Case 0:19-cv-60341-MGC Document 139-1 Entered on FLSD Docket 06/10/2020 Page 1 of 6




               EXHIBIT A
Case 0:19-cv-60341-MGC Document 139-1 Entered on FLSD Docket 06/10/2020 Page 2 of 6


 Subject: RE: NPD Data and HC status
 Date: Wednesday, May 13, 2020 at 12:14:45 PM Eastern Daylight Time
 From: Lipton, Joshua
 To:      'Velvel Freedman'
 CC:      Hvidt, ScoL K., lawrence.silverman@akerman.com, ConstanRne Economides, William Dzurilla, Mark
          Schweikert, Nathalie Bermond, Pearl, Stevie E., Zumwalt, Kaitlin B., Nathalie Bermond

 Dear Vel,

 You are incorrect. To be clear, I told you that there is no central repository of NPD data that has not
 already been searched. In fact, in the course of our document producRon, we idenRﬁed one central
 ﬁle that contained NPD-related documents. Every document in that ﬁle—without limitaRon to search
 terms—was reviewed for responsiveness to your document requests.

 With respect to your quesRon about search terms, our review of NPD data from the agreed-upon
 custodians was signiﬁcantly broader than the agreed-upon search terms. Speciﬁcally, we reviewed all
 documents (i.e., not just those hi`ng on the agreed-upon search terms) that were within the relevant
 Rme period that hit on the terms “NPD” and “Kitchen & Food.” Searching only for “NPD” yields far too
 many nonresponsive documents to be a meaningful limitaRon, including empty templates, NPD
 brochures, and NPD data regarding non-responsive products (for example, outdoor furniture).
  Accordingly, “Kitchen & Food” was added to the search as it is the NPD data category in which kitchen
 data is contained.

 In addiRon, we reviewed all excel ﬁles from the agreed-upon custodians within the relevant Rme
 period that hit on the terms “NPD” and “Kitchen.” As you have seen, the raw NPD data is contained in
 excel form, so by searching all excel ﬁles, all NPD data with the word “kitchen” was reviewed for
 responsiveness.

 All of these documents have been reviewed for responsiveness to your document requests, and all
 responsive documents have already been produced or are being produced in the handful of trailing
 materials that will be produced shortly.

 In short, we have more than saRsﬁed our document producRon obligaRons, and nothing further is
 required.

 Regards.

 Joshua Lipton

 GIBSON DUNN
 Gibson, Dunn & Crutcher LLP
 1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
 Tel +1 202.955.8226 • Fax +1 202.530.9536
 JLipton@gibsondunn.com • www.gibsondunn.com




                                                                                                     Page 1 of 5
Case 0:19-cv-60341-MGC Document 139-1 Entered on FLSD Docket 06/10/2020 Page 3 of 6

 From: Velvel Freedman <vel@rcﬂlp.com>
 Sent: Monday, May 11, 2020 6:33 PM
 To: Lipton, Joshua <JLipton@gibsondunn.com>
 Cc: Hvidt, ScoL K. <SHvidt@gibsondunn.com>; lawrence.silverman@akerman.com; ConstanRne Economides
 <ceconomides@rcﬂlp.com>; William Dzurilla <wdzurilla@rcﬂlp.com>; Mark Schweikert
 <mark@schweikertlaw.com>; Nathalie Bermond <nbermond@rcﬂlp.com>; Pearl, Stevie E.
 <SPearl@gibsondunn.com>; Zumwalt, Kaitlin B. <KZumwalt@gibsondunn.com>; Nathalie Bermond
 <nbermond@rcﬂlp.com>
 Subject: Re: NPD Data and HC status

 [External Email]
 Josh,

 If you’re telling me that you don’t have a central repository of these documents, then we need
 you to run addiRonal search terms across the relevant repositories to ensure you are pulling the
 NPD data responsive to RFP 4-9. Obviously, we did not have the beneﬁt of reviewing any of your
 producRon before se`ng those search terms. Can you please send me a hit report that runs the
 term “NPD” and “NPD Group” across the documents you have collected. It would be helpful if
 the report will also demonstrate what hits have not yet been produced.

 If you’re not willing to do so, please let me know when you can meet and confer on this issue?

 Our dataroom is not reﬂecRng the de-designaRon of these two documents below. Can you
 please ask your vendor when they transmiLed the de-designaRon so I can track down where the
 disconnect is.

 -Vel

 Velvel (Devin) Freedman
 Partner
 Roche Cyrulnik Freedman LLP
 Southeast Financial Center
 200 S Biscayne Blvd
 Suite 5500
 Miami, FL 33131
 (t) (305) 753-3675
 (@) vel@rcfllp.com



 From: "Lipton, Joshua" <JLipton@gibsondunn.com>
 Date: Monday, May 11, 2020 at 6:27 PM
 To: Velvel Freedman <vel@rcﬂlp.com>
 Cc: "Hvidt, ScoL K." <SHvidt@gibsondunn.com>, "lawrence.silverman@akerman.com"
 <lawrence.silverman@akerman.com>, ConstanRne Economides <ceconomides@rcﬂlp.com>, William
 Dzurilla <wdzurilla@rcﬂlp.com>, Mark Schweikert <mark@schweikertlaw.com>, William Dzurilla
 <wdzurilla@rcﬂlp.com>, Nathalie Bermond <nbermond@rcﬂlp.com>, "Pearl, Stevie E."
 <SPearl@gibsondunn.com>, "Zumwalt, Kaitlin B." <KZumwalt@gibsondunn.com>


                                                                                               Page 2 of 5
Case 0:19-cv-60341-MGC Document 139-1 Entered on FLSD Docket 06/10/2020 Page 4 of 6


 Subject: RE: NPD Data and HC status

 Dear Vel,
 We have looked into your request. You asked for “the full set of responsive NPD Group data.” If you are
 asking for the NPD database, that is not something that KidKras possesses. Likewise, if you are asking
 whether there is a central repository of NPD data in the company that has not been searched and produced
 already, we have invesRgated the issue and we are not aware of such a source.

 As you have seen in the documents we have produced, KidKras is in possession of spreadsheets or reports
 containing data received from NPD. If you are asking that we produce every document anywhere in the
 company that contains any data sourced from an NPD report, that is not a pracRcable or reasonable request.
 We addressed this issue during our lengthy meet and confer discussions last year. As part of those
 discussions, we agreed to respond to these requests through custodians and search terms because of the
 impracRcality of idenRfying every document anywhere in the company that might touch on a parRcular
 issue. You will also recall that this agreement ran both ways – that is, your producRon to us has also been
 deﬁned through custodians and search terms.

 We have responded fully to these document requests, consistent with our discovery agreements. With the
 excepRon of a handful of trailing items that will be completed shortly, that producRon is complete.
 Speciﬁcally, documents responsive to your requests that contain NPD data have been gathered, reviewed,
 and produced to you in accordance with our agreed-upon approach to your document requests.

 With respect to conﬁdenRality designaRons, the two documents you idenRfy were de-designated several
 weeks ago and therefore do not bear a Highly ConﬁdenRal designaRon. If there are documents that actually
 are designated Highly ConﬁdenRal that you believe are improperly designated, please bring them to our
 aLenRon and we will address them promptly.

 Regards.

 Joshua Lipton

 GIBSON DUNN
 Gibson, Dunn & Crutcher LLP
 1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
 Tel +1 202.955.8226 • Fax +1 202.530.9536
 JLipton@gibsondunn.com • www.gibsondunn.com




 From: Velvel Freedman <vel@rcﬂlp.com>
 Date: Tuesday, May 5, 2020 at 9:04 PM
 To: "Lipton, Joshua" <JLipton@gibsondunn.com>
 Cc: "Hvidt, ScoL K." <SHvidt@gibsondunn.com>, "lawrence.silverman@akerman.com"
 <lawrence.silverman@akerman.com>, ConstanRne Economides <ceconomides@rcﬂlp.com>, William
 Dzurilla <wdzurilla@rcﬂlp.com>, Mark Schweikert <mark@schweikertlaw.com>
 Subject: NPD Data and HC status

 Josh,


                                                                                                         Page 3 of 5
Case 0:19-cv-60341-MGC Document 139-1 Entered on FLSD Docket 06/10/2020 Page 5 of 6


 Our First Document Requests nos. 4-9, speciﬁcally requested producRon of, inter alia, all documents
 relaRng to compeRng toy kitchens, comparison and ranking of other toy kitchen sellers, and market
 share. Your producRon shows that Kidkras has numerous NPD documents that reﬂect just this market
 share. Nonetheless, it appears that you have not produced the full set of responsive NPD Group data. I
 suspect that this is because the search terms we idenRﬁed have not hit on every relevant NPD
 document. Instead of trying to come up with addiRonal search terms to ﬁnd this data, please conﬁrm
 if you will perform a direct pull of all documents reﬂecRng market data furnished to Kidkras by The
 NPD Group, Inc?

 Furthermore, I’m concerned to see again that your team has marked NPD Group documents, which
 are publicly available for sale, as Highly ConﬁdenRal (e.g., KKI 6201 and KKI 6035). Inexplicably, many
 NPD documents are only designated ConﬁdenRal or not designated conﬁdenRal at all. Compare, e.g.,
 KKI 29437 (no conﬁdenRality designaRon) with KKI 6201 (designated Highly ConﬁdenRal). Please
 conﬁrm that you will immediately de-designate all NPD Group documents?

 Feel free to contact me if you would like to discuss.

 Thanks,
 -Vel


 Velvel (Devin) Freedman
 Partner
 Roche Cyrulnik Freedman LLP
 Southeast Financial Center
 200 S Biscayne Blvd
 Suite 5500
 Miami, FL 33131
 (t) (305) 753-3675
 (@) vel@rcfllp.com



 NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
 named above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If
 the reader of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby
 notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is
 strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the original
 message.




 This message may contain conﬁdenRal and privileged informaRon for the sole use of the intended recipient.
 Any review, disclosure, distribuRon by others or forwarding without express permission is strictly prohibited.
 If it has been sent to you in error, please reply to advise the sender of the error and then immediately delete
 this message.

 Please see our website at hLps://www.gibsondunn.com/ for informaRon regarding the ﬁrm and/or our
 privacy policy.

 NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s)
 named above. This message may be an attorney-client communication and/or work product and as such is privileged and confidential. If
 the reader of this message is not the intended recipient or agent responsible for delivering it to the intended recipient, you are hereby


                                                                                                                                      Page 4 of 5
Case 0:19-cv-60341-MGC Document 139-1 Entered on FLSD Docket 06/10/2020 Page 6 of 6

 notified that you have received this document in error and that any review, dissemination, distribution, or copying of this message is
 strictly prohibited. If you have received this communication in error, please notify us immediately by e-mail, and delete the original
 message.




 This message may contain conﬁdenRal and privileged informaRon for the sole use of the intended recipient. Any
 review, disclosure, distribuRon by others or forwarding without express permission is strictly prohibited. If it has been
 sent to you in error, please reply to advise the sender of the error and then immediately delete this message.

 Please see our website at hLps://www.gibsondunn.com/ for informaRon regarding the ﬁrm and/or our privacy policy.




                                                                                                                                          Page 5 of 5
